


Exhibit 10.2
 
 
Interest Rate Swap Transaction
 
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:
 
JPMORGAN CHASE BANK, N.A.


(“JPMorgan”)
 
and
 
TRIMAS COMPANY LLC


(the “Counterparty”)
 
on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.
 
The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.
 
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 20 January 2009, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and
TRIMAS COMPANY LLC (the “Counterparty”). All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

1

--------------------------------------------------------------------------------






The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:
 
A. TRANSACTION DETAILS
 
JPMorgan Deal Number(s):
2000005203415
 
 
Notional Amount:
USD 100,000,000.00
 
 
Trade Date:
 20 March 2012
 
 
Effective Date:
23 April 2012
 
 
Termination Date:
23 June 2016 subject to adjustment in accordance with the Modified Following
Business Day Convention.
 
 
Fixed Amounts:
 
 
 
Fixed Rate Payer:
Counterparty
 
 
Fixed Rate Payer Payment Dates:
The 23 July, 23 October, 23 January and 23 April in each year, from and
including 23 July 2012 to and including 23 April 2016 and the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention and there will be an adjustment to the Calculation Period.
 
 
Fixed Rate:
1.80000 percent
 
 
Fixed Rate Day Count Fraction:
Actual/360
 
 
Business Days:
London, New York
 
 
Floating Amounts:
 
 
 
Floating Rate Payer:
JPMorgan
 
 
Floating Rate Payer Payment Dates:
The 23 July, 23 October, 23 January and 23 April in each year, from and
including 23 July 2012 to and including 23 April 2016 and the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention and there will be an adjustment to the Calculation Period.
Floating Rate Option:
USD-LIBOR-BBA provided, however, that if, in respect of any Calculation Period,
the Floating Rate is less than 1.25000 percent,




2

--------------------------------------------------------------------------------






 
 
the Floating Rate in respect of that Calculation Period shall be deemed to equal
1.25000 percent
 
 
Designated Maturity:
3 Month, except for the final Calculation Period to which Linear Interpolation
shall apply
 
 
Spread:
None
 
 
Floating Rate Day Count Fraction:
Actual/360
 
 
Reset Dates:
The first day of each Calculation Period.
 
 
Compounding:
Inapplicable
 
 
Business Days:
London, New York
 
 
Calculation Agent:
JPMorgan, unless otherwise stated in the Agreement.
 
 
B. ACCOUNT DETAILS
 
 
 
Payments to JPMorgan in USD:
JPMORGAN CHASE BANK, N.A.
BIC:CHASUS33XXX
A/C No.: 099997979
JPMORGAN CHASE BK NATL ASSOC, NEW YORK
BIC: CHASUS33XXX
 
 
Payments to Counterparty in USD:
As per your standard settlement instructions.
 
 
C. OFFICES
 
 
 
JPMorgan:
NEW YORK
 
 
Counterparty:
BLOOMFIELD HILLS

 
D.  DOCUMENTS TO BE DELIVERED
 
Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the
person(s) executing this Confirmation, unless such evidence has been previously
supplied and remains true and in effect.
 
E.  RELATIONSHIP BETWEEN PARTIES
 
Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):
 
(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into

3

--------------------------------------------------------------------------------






 






 
that Transaction. No communication (written or oral) received from the other
party shall be deemed to be an assurance or guarantee as to the expected results
of that Transaction.
 
(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.
 
(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 2000005203415
 
JPMorgan Chase Bank, N.A.
 
 
/s/ Carmine Pilla
 
 
 
 
Name:
Carmine Pilla
 
 
 
 
Title:
Executive Director
 

 
 
Accepted and confirmed as of the date
first written:
TRIMAS COMPANY LLC
 
 
/s/ Robert J. Zalupski
 
 
 
 
Name:
Robert J. Zalupski
 
 
 
 
Title:
VP Finance + Treasurer
 
 
 
 
Your reference number:
N/A
 
 
 
 
 

 



4

--------------------------------------------------------------------------------








 
Client Service Group
 
All queries regarding confirmations should be sent to:
 
 
 
JPMorgan Chase Bank, N.A.
 
 
 
Contacts
 
JPMorgan Contact
Telephone Number
 
 
 
 
Client Service Group
 
 
 
 
 
Group E-mail address:
 
Facsimile:
(001 ) 888 803 3606
 
Telex:
 
Cable:
 

 
Please quote the JPMorgan deal number(s): 2000005203415.
 







5